DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicants Amendments and Remarks filed on 09/28/2021.
Claims 1 and 11 have been amended.
Claim 2 and 10 have been cancelled.
Claims 25 and 26 have been newly added.
Claims 1, 2-9, 11, 12, 25 and 26 are pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2-9, 11, 12, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bothun et al. (Langmuir, 27, 8645-8652, 2011) in view of Elham Cherghipour et al. (J. Biomedical Science and Engineering, 5, 715-719, 2012) and Hong et al. (US 20070116753).
Bothun discloses liposome-nanoparticle assemblies (LNAs) and formation and characterization of gel-phase LNAs formed by the binding or decoration of anionic superparamagnetic iron oxide (SPIO) nanoparticles to cationic dipalmitoylphosphatidylcholine (DPPC)/dipalmitoyltrimethylammonium propane (DPTAP) liposomes. The LNA has hydrodynamic diameters below 16 nm and above 30 nm and differences in LNA structure were revealed through the lipid phase transition behavior (abstract). 

    PNG
    media_image1.png
    441
    687
    media_image1.png
    Greyscale

Bothun discloses that at low and high nanoparticle concentrations, the LNAs exhibited cationic or anionic surface charge, respectively, that aided electrostastic stabilization (page 8650). Additional disclosure includes that the motivation for forming LNAs is 2-fold and to provide insight into how nanoparticle binding influences liposome structure, stability, and phase behavior. The nanoparticles can modify a liposome dispersion by influencing aggregation and fusion, and the nanoparticles can be used as active agents to control liposomal properties, such as drug release, provide multiple therapeutic objectives, such as combined imaging (nanoparticles) and drug delivery (liposomal). 
Bothun fails to disclose nanostructure is surface functionalized with a negatively charged citrate moiety and plurality of lipid molecules comprising dimethyl 
Cheraghipour et al. discloses citrate capped superparamagnetic iron oxide nanoparticles for hyperthermia therapy applications. Citric acid was used to stabilize the magnetite particle suspension, it was anchored on the surface of freshly prepared superparamagnetite nanoparticles (MNPs) by direct addition method. Carboxylic acid terminal group not only render the particles more water dispersible but also provides a site for further surface modification (abstract).Additional disclosure includes that citrate capped MNPs had remarkable heating effect during the application of a magnetic field, which make them attractive for biomedical heating applications, such as magnetic fluid hyperthermia (abstract and page 716-718).
	Hong discloses liposome compositions useful for delivery of a variety of entities, especially therapeutic entities, (abstract and 0005). In one embodiment, the liposome compositions contains substituted ammonium and/or polyanion, and a desired therapeutic agent or imaging entity (0082-0091).The liposomes can have any liposome structure, e.g., structures having an inner space sequestered from the outer medium by one or more lipid bilayers, or any microcapsule that has a semi-permeable membrane with a lipophilic central part where the membrane sequesters an interior. A lipid bilayer can be any arrangement of amphiphilic molecules characterized by a hydrophilic part (hydrophilic moiety) and a hydrophobic part (hydrophobic moiety). Amphiphilic molecules forming the liposomes can be, e.g., lipids of synthetic or natural origin or biocompatible lipids. Liposomes of the present invention can also be formed by amphiphilic polymers and surfactants (0093). Lipid components usually include, but are not limited to (1) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate citrate capped superparamagnetic iron oxide nanoparticles into Bothun’s liposome composition. The person of ordinary skill in the art would have been motivated to make those modifications because Cheraghipour teaches that citrate capped MNPs had remarkable heating effect during the application of a magnetic field, which make them attractive for biomedical heating applications, such as magnetic fluid hyperthermia (page 718) and reasonably would have expected success because carboxylic acid terminal group not only render the particles more water dispersible but also provides a site for further surface modification and citrate capped superparamagnetic iron oxide nanoparticles with high self-heating capacity are a promising candidate for cancer hyper thermia treatment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate plurality of lipid molecules comprising diemthyl dioctadecyl ammonium bromide (DDAB) or 1, 2-dioleoyl-3-trimethylammomium-propane (DOTAP) into Bothun’s liposome composition. The person of ordinary skill in the art would have been motivated to make those modifications because Hong teaches that liposome compositions comprising within their inner space a substituted tertiary and quaternary ammonium, such as having one or two secondary or tertiary carbon atoms linked to the .

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618